Opinion issued May 22, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00313-CV
                            ———————————
          IN RE JOHN MORSE AND GLORIA J. MORSE, Relators



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       Relators, John Morse and Gloria J. Morse, filed a petition for writ of

mandamus challenging the trial court’s order granting a plea in abatement and

ordering arbitration of the dispute in the underlying case.* We deny the petition.




*
    The underlying case is John Morse and Gloria J. Morse v. Infinity Classic Homes,
    L.L.C., cause number 2014-05994, pending in the 164th District Court of Harris
    County, Texas, the Honorable Alexandra Smoots-Hogan presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                        2